BETTS, District Judge.
This vessel was captured at sea, August 1, 1803. off New Inlet, North Carolina, and sent into this port for adjudication. A libel was filed against her, August 26. A warrant of attachment and a monition thereon were served by the marshal on the same day, and were returned in court on the 15th day of September thereafter. Proclamation being made in open court, and no one appearing or intervening for the said vessel, and satisfactory proof being made to the court that, before capture, the said vessel had been chased by the blockading squadron investing the said port, and driven on shore, on her attempting to violate the blockade of the port of Wilmington, North Carolina, on the 12th day of July last, and that she was, on being abandoned, stripped of her lading, rigging, and machinery by the enemy, and was afterwards found so afloat, and was captured by a United States vessel-of-war, and sent to this port, and that she belonged to England, and no contradictory or explanatory evidence being offered thereto, it is ordered that the said vessel be condemned, as prize of war, and forfeited to the United States. Decree accordingly to be entered.